Mr. Justice Aldrey
delivered the opinion of the court.
This is an injunction proceeding, to recover the possession ' of a parcel of two acres of land containing a natural cave of hat guano.
As the judgment dismissing the complaint held that the plaintiff’s evidence did not establish the possession and identity of the property sued for, the appellant now alleges that *405the court erred in weighing the evidence because it is sufficient to prove his claim, inasmuch as the defendant admitted the physical possession and identity of the property and because each and all of the facts alleged in the complaint were proved by the testimony of witnesses, for which reason he alleges that the court also committed an error of law in dismissing his complaint.
The appellant did not set out in his brief, as he should have done, the particulars of his allegations or of the evidence that may prove his contention, but notwithstanding this we have examined the whole transcript and do not find that the answer to the complaint admitted the physical possession by the plaintiff of the land and cave, or its identity, or that the evidence established these facts. The evidence was contradictory as to the possession and identity, as well as regarding the acts of dispossession with which the plaintiff charges the defendants; therefore we see no reason for holding that the trial court committed the errors assigned by the appellant, particularly as _the preponderance of the evidence is clearly favorable to the appellees.
The judgment appealed from must be

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.